Appellant was convicted of using abusive language, his punishment being assessed at a fine of $5.
This case was tried in the County Court, which adjourned the 5th day of June. No twenty-day order was entered up authorizing the filing of a statement of facts and bills of exception after adjournment. There is no bill of exceptions in the record, and the statement of facts was not filed until the first of July. The record contains nothing indicating why the filing of the statements of facts was delayed. As the record is presented the statement of facts can not be considered. Without this there is nothing in the record that can be revised.
The judgment is affirmed.
Affirmed.